DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the application received on 02 June 2020. Claims 1-20 are pending. 
Priority
The claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The prior art of record in the parent application has been reviewed. 
Information Disclosure Statement
The IDS received on 02 June 2020 has been considered. 
The IDS received on 13 August 2020 has been considered. 
The IDS received on 14 January 2021 has been considered. 
The IDS received on 17 February 2021 has been considered. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: whether alone or in combination, the prior art of record does not disclose or teach every limitation recited by independent claims 1, 8, and 20. Claims 2-7 and 9-19 are allowable at least for their dependence on claims 1 or 8.
The closest known prior art, US 9,310,802 (Elkins et al.) and US 10,168,674 (Buerger et al.), disclose systems for allowing autonomous vehicles to be controlled by remote operators.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669